It would be tedious to mention all the defects and irregularities of the proceedings on which the judgment was rendered in this case. There was no personal service of the summons nor any by publication as required by C. C. P. ch. 17, § 84. The order for publication was for four weeks whereas the statute requires six weeks and although it appears from the affidavit that the residence of the defendant was known, no order was made to deposit a copy of the summons and complaint in the post office directed to the defendant as required by said section nor was such deposit in fact made. The case of Spiers v. Halsted, *Page 384 71 N.C. 209, is decisive of this case. This Court has so repeatedly defined the modes of proceeding in attachments that it is not necessary to repeat them here.
The defendant's motion is to vacate said judgment which His Honor refused. We think it should have been allowed.
There is error.
PER CURIAM.                              Judgment reversed.